In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-04-00119-CV
______________________________


RUSSELL M. DAVIS, Appellant
 
V.
 
AHIA SHABAAZ, ET AL., Appellees


                                              

On Appeal from the 202nd Judicial District Court
Bowie County, Texas
Trial Court No. 03C1868-202


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Chief Justice Morriss


MEMORANDUM OPINION

            Russell M. Davis appeals from the dismissal of his lawsuit.  The trial court signed the
judgment June 16, 2004, and Davis filed no motion for new trial.  Accordingly, the notice of appeal
was due to be filed within thirty days, on or before July 16, 2004.  See Tex. R. App. P. 26.1.   Davis
filed his notice of appeal August 25, 2004.  The jurisdiction of a court of appeals is invoked by
timely filing documents showing a bona fide intent to appeal.  See Verburgt v. Dorner, 959 S.W.2d
615, 616 (Tex. 1997).  A timely-filed notice of appeal is therefore a prerequisite for jurisdiction of
the appellate court.  Bixby v. Bice, 992 S.W.2d 615, 616 (Tex. App.—Waco 1999, no pet.); Gunnels
v. City of Brownfield, No. 07-02-0121-CV, 2002 WL 825567, at *1 (Tex. App.—Amarillo May 1,
2002, pet. denied) (not designated for publication).  We have no jurisdiction over this appeal.
            We dismiss the appeal for want of jurisdiction.
 
                                                                                    Josh R. Morriss, III
                                                                                    Chief Justice

Date Submitted:          October 26, 2004
Date Decided:             October 27, 2004